DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-05-2021.
Applicant’s election without traverse of the invention of claims 1-17 in the reply filed on 08-05-2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and  6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kher (WO2005113855) in view of Oberbeck (US 20080182427) in view of in view of Lei (US 20180265967).
Claim 1: Kher teaches a method for depositing hafnium oxide based films by ALD (abstract).  It teaches doping the hafnium oxide films with different materials in the desired concentrations by concurrently performing two or more different ALD cycles to deposit one layer of material on top of a different material layer.  It specifically exemplifies performing a first deposition cycle to deposit a layer of hafnium oxide, followed by a second deposition cycle to deposit a layer of hafnium silicate, which is hafnium oxide doped with silicon [0078].  As a result, in this embodiment, there are two distinct deposition cycles it uses to deposit the doped hafnium oxide.  A first cycle that forms a layer of hafnium oxide and a second cycle that forms a layer of doped hafnium oxide (this is less than 100% dopant, it also has hafnium and oxygen).  These two cycles are performed to build up the overall doped structure.
Kher further teaches that in order to deposit a layer of hafnium oxide in the first deposition cycle and as shown in figure 1: 
exposing a substrate in a processing chamber to a hafnium precursor to deposit a hafnium-containing monolayer 120, purging the processing chamber of the hafnium precursor 130, exposing the substrate to a first oxidant to react with the hafnium- containing monolayer to form a hafnium oxide monolayer 140, purging the processing chamber of the first oxidant 150 [0024-0026].
Kher further teaches and embodiment that in order to deposit a layer of hafnium silicate in the second deposition cycle, perform the steps shown in figure 3 with the modifications that that steps 220 and 225 are omitted [0054]: 
This comprises exposing the substrate in a processing chamber to a hafnium precursor to deposit a second hafnium-containing monolayer 210, purging the processing chamber of the hafnium precursor 215; exposing the substrate to a dopant precursor to deposit a dopant-containing layer on the substrate with the second hafnium-containing monolayer  230, purging the processing chamber of the dopant precursor 235, exposing the substrate to a second oxidant to react with the hafnium- containing monolayer and the dopant-containing layer to form a doped hafnium oxide film on the substrate 240, and purging the processing chamber of the second oxidant 245 [0046-0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the first and second cycle as claimed by applicant in order to form a doped hafnium oxide film since Kher teaches it is desirable to do so and those are known ways that are effective for doing it.
Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 10nm and having less than or equal to about 150 total monolayers” or “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
While the discussed example of Kher produces alternating layers hafnium oxide and hafnium silicate (which is hafnium oxide doped with a different amount of silicon than the alternating layers), Kher may not be explicit in stating that each of the sequential monolayers is changed in dopant concentration and it is possible to have plural monolayers of the same composition followed by plural monolayers of a different dopant level instead of each alternating one being different.
Oberbeck is also directed towards using ALD to deposit doped hafnium oxide films (abstract).  It similarly teaches both depositing individual monolayers that are hafnium oxide by introducing the hafnium metal source then oxidizing it, and also depositing individual monolayers that are doped hafnium oxide (a mixed monolayer of Hf doped with Sr) by introducing both metal sources 110 and 114 in some desired amount before oxidizing them together in a single step to form a doped monolayer [0029].  However, it further teaches that the sequence of depositing the monolayers where each successive monolayer has a different composition to create an alternating laminate structure produces a desirable “highly equal distribution” of the elements in the final stack of monolayers [0033-0034].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to change the dopant concentration of each monolayer (undoped/doped/undoped/doped…), producing an alternating stack of monolayers with each sequential layer of different composition, as taught by Oberbeck, in order to produce the desired effect of having a “highly equal distribution” of the elements in the final film which is taught to be desirable.
Kher teaches controlling the composition of doped hafnium oxide monolayers by varying the amounts of each precursor that is used to form the film, the relative amounts of the different precursor used determines the relative amounts of the resulting doping (supply more dopant to increase the final doping level) so a practitioner will adjust the doping level in each monolayer to be at some desired concentration level [0065].  Whether the precursors are mixed on the substrate or in the gas phase, does not change the principle and both situations are taught by Kher.
Additionally, Oberbeck teaches that each precursor exposure in an ALD process does not need to form a full monolayer, but instead a practitioner can control the relative amounts of precursor provided determine what fraction of the monolayer is formed from each precursor [0030].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to adjust the concentration of the doped hafnium oxide monolayers to be at any level that is desired, including to be capable of doing it in any increment, such as 1.5 mol% adjustments by controlling the relative amounts of precursors supplied, since the relative amounts are taught to be used to control this.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Kher does not specifically teach the molar doping level of the final hafnium silicate film.  However, Lei is also directed towards hafnium oxide doped with silicon (title) and it further exemplifies making them between 0.5 and 8 mol% which overlaps with applicant’s claimed ranges (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make doping levels within applicant’s claimed ones because such concentrations were taught to be desirable for silicon doped hafnium oxide films (claim 1).
Claim 2: as discussed above, Kher teaches doping with silicon.
Claims 3: Kher teaches the hafnium precursor can be hafnium tetrachloride [0071].
Claim 4: Kher teaches the silicon precursor can be silicon tetrachloride [0072].
Claim 6: Kher teaches the oxidants can be water (H2O) [0069].
Claim 7, 8: Kher teaches purging the chamber (where the substrate is present and has all the gases flowing over it, including the purge gas) and that the purge gas can be argon [0024].
Claim 9: Kher teaches the substrate can be silicon [0123].
Claim 21: Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 2nm and having “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 22: Kher teaches composition of the doped hafnium oxide is adjustable by varying the amounts of each precursor that is used so a practitioner will adjust it to be at some desired concentration level [0065]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to control the concentration in any increment, including to be able to increment this variation in 1.5mol%, because it is taught to be desirable to have such control over the composition and doing so would produce no more than predictable results.
Claims 11-13, 15-17, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kher (WO2005113855) in view of Oberbeck (US 20080182427) in view of in view of Mueller (Adv. Funct. Mater. 2012, 22, 2412-2417).
Claim 11: Kher teaches a method for depositing hafnium oxide based films by ALD (abstract).  It teaches doping the hafnium oxide films with different materials in the desired concentrations by concurrently performing two or more different ALD cycles to deposit one layer of material on top of a different material layer.  It specifically exemplifies performing a first deposition cycle to deposit a layer of hafnium oxide, followed by a second deposition cycle to deposit a layer of hafnium silicate, which is hafnium oxide doped with silicon [0078].  As a result, in this embodiment, there are two distinct deposition cycles it uses to deposit the doped hafnium oxide.  A first cycle that forms a layer of hafnium oxide and a second cycle that forms a layer of doped hafnium oxide (this is less than 100% dopant, it also has hafnium and oxygen).  These two cycles are performed to build up the overall doped structure.
Kher further teaches that in order to deposit a layer of hafnium oxide in the first deposition cycle and as shown in figure 1: 
exposing a substrate in a processing chamber to a hafnium precursor to deposit a hafnium-containing monolayer 120, purging the processing chamber of the hafnium precursor 130, exposing the substrate to a first oxidant to react with the hafnium- containing monolayer to form a hafnium oxide monolayer 140, purging the processing chamber of the first oxidant 150 [0024-0026].
Kher further teaches and embodiment that in order to deposit a layer of hafnium silicate in the second deposition cycle, perform the steps shown in figure 3 with the modifications that that steps 220 and 225 are omitted [0054]: 
This comprises exposing the substrate in a processing chamber to a hafnium precursor to deposit a second hafnium-containing monolayer 210, purging the processing chamber of the hafnium precursor 215; exposing the substrate to a dopant precursor to deposit a dopant-containing layer on the substrate with the second hafnium-containing monolayer  230, purging the processing chamber of the dopant precursor 235, exposing the substrate to a second oxidant to react with the hafnium- containing monolayer and the dopant-containing layer to form a doped hafnium oxide film on the substrate 240, and purging the processing chamber of the second oxidant 245 [0046-0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the first and second cycle as claimed by applicant in order to form a doped hafnium oxide film since Kher teaches it is desirable to do so and those are known ways that are effective for doing it.
Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 10nm and having less than or equal to about 150 total monolayers” or “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
While the discussed example of Kher produces alternating layers hafnium oxide and hafnium silicate (which is hafnium oxide doped with a different amount of silicon than the alternating layers), Kher may not be explicit in stating that each of the sequential monolayers is changed in dopant concentration and it is possible to have plural monolayers of the same composition followed by plural monolayers of a different dopant level instead of each alternating one being different.
Oberbeck is also directed towards using ALD to deposit doped hafnium oxide films (abstract).  It similarly teaches both depositing individual monolayers that are hafnium oxide by introducing the hafnium metal source then oxidizing it, and also depositing individual monolayers that are doped hafnium oxide (a mixed monolayer of Hf doped with Sr) by introducing both metal sources 110 and 114 in some desired amount before oxidizing them together in a single step to form a doped monolayer [0029].  However, it further teaches that the sequence of depositing the monolayers where each successive monolayer has a different composition to create an alternating laminate structure produces a “highly equal distribution” of the elements in the final stack of monolayers [0033-0034].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to change the dopant concentration of each monolayer (undoped/doped/undoped/doped…), producing an alternating stack of monolayers with each sequential layer of different composition, as taught by Oberbeck, in order to produce the desired effect of having a “highly equal distribution” of the elements in the final film.
Kher teaches controlling the composition of doped hafnium oxide monolayers by varying the amounts of each precursor that is used to form the film, the relative amounts of the different precursor used determines the relative amounts of the resulting doping (supply more dopant to increase the final doping level) so a practitioner will adjust the doping level in each monolayer to be at some desired concentration level [0065].  Whether the precursors are mixed on the substrate or in the gas phase, does not change the principle and both situations are taught by Kher.
Additionally, Oberbeck teaches that each precursor exposure in an ALD process does not need to form a full monolayer, but instead a practitioner can control the relative amounts of precursor provided determine what fraction of the monolayer is formed from each precursor [0030].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to adjust the concentration of the doped hafnium oxide monolayers to be at any level that is desired, including to be capable of doing it in any increment, such as 1.5 mol% adjustments by controlling the relative amounts of precursors supplied, since the relative amounts are taught to be used to control this.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Kher further teaches that by substituting the silicon precursor with other metal dopants, such as aluminum, in the deposition cycles, it can form other doped hafnium oxides, such as specifically hafnium aluminates [0078]. Kher does not specifically teach the molar doping level of the hafnium aluminate.  
 However, Mueller is also directed towards hafnium oxide doped with aluminum (title) and it further exemplifies making them at values of 4.8mol% and 7.1 mol%, which anticipate applicants claimed ranges, in order to produce desired ferroelectric and antiferroelectric properties (page 2414, right column).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make doping levels within applicant’s claimed ones because such concentrations were taught to be desirable for silicon doped hafnium oxide films (claim 11).
Claims 12 and 24: Kher teaches the hafnium precursor can be hafnium (IV tert-butoxide ((tBuO)4Hf) or tetrakis(ethylmethylamido)hafnium(IV)  ((MeEtN)4Hf)  [0071].
Claim 13: Mueller teaches the aluminum precursor for ALD deposition of these doped films can be trimethyl aluminum (page 2415, experimental section).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use trimethyl aluminum as the aluminum precursor in Kher in view of Mueller, since it was taught by the prior art to be useful for this purpose and doing so would produce no more than predictable results.
Claim 15: Kher teaches the oxidants can be water (H2O) [0069].
Claim 16: Kher teaches purging the chamber (where the substrate is present and has all the gases flowing over it, including the purge gas) and that the purge gas can be argon [0024].
Claim 17: Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 2nm and having “less than or equal to about 30 total monolayers” or “less than or equal to about 20 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 25: Kher teaches the aluminum precursor can be aluminum chloride  [0078].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-13, 15-17, 21, and 24-25 have been considered but are not convincing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that the dopant concentration be changed in each monolayer, the Oberbeck reference was used to demonstrate this, so Kher does not need to exemplify it.  Nor does Oberbeck need to teach the specific doping range, since Lei was used to teach that.
Regarding applicant’s representative’s assertion that a hafnium silicate of Kher would have been understood by a person skilled in the art to have a require the specific stoichiometric chemical formula HfSiO4, while doped hafnium oxide would have HfO2 with additional free silicon in it.  However, that is not what the art applied teaches.  Kher specifically does not require such stoichiometry when it uses its terms, the hafium oxide is HfOx and silicon oxide is SiOx, and it teaches varying their elemental concentrations in what it calls a hafnium silicate film HfSi0.8O3.8 [0045].  Additionally, the actual elemental concentration used in the combination come from Oberbeck and Lei to produce the desired composition, not Kher because it is more general in its teaching.
Regarding the argument that Oberbeck does not change the silicon doping in each monolayer, however, it teaches alternating the deposition of the two different material layers to produce the desired mixed film whose overall composition is controlled to be the combination of what is deposited [0033], which is what it teaches is understood to be a doped film (abstract).
Regarding the argument that the dopant concentration in each monolayer was not recognized as a result effective variable, as stated in the action, Oberbeck teaches that the amounts of the dopant used are varied to control the doping level in the monolayers.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712